Citation Nr: 1513193	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to additional accrued benefits.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to October 1943.  He died in September 2010.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Milwaukee Pension Management Center that granted accrued benefits to the appellant in the amount of $8,634.00, but denied paying the full amount of benefits due and unpaid to the Veteran based on his claim for nonservice-connected pension due to aid and attendance filed originally in June 2009.  Specifically, $8,034.00 was granted as last expenses of the Veteran and $600.00 was granted as VA non-service-connected burial allowance.  Appellant seeks the full amount of benefits due and unpaid to the Veteran based on his June 2009 claim.  Jurisdiction over the claim is with the St. Louis RO.


FINDINGS OF FACT

1.  The Veteran was granted nonservice-connected pension with aid and attendance in December 2010, but he died before benefits were paid, creating accrued benefits in the amount of $18,198.00.

2.  The appellant, who is the daughter of the Veteran, was over 23 years of age at the death of the payee and thus not a qualifying "child" of the payee.

3.  The appellant paid funeral expenses for the Veteran in the amount of $8,634.51, for which she has been fully reimbursed from the accrued benefits.


CONCLUSION OF LAW

The requirements for payment of additional accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The appellant is not shown to have received complete notice prior to the decision on appeal.  However, the appellant was informed of the applicable criteria and the reason the claim was denied in the statement of the case.  She has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that the duty to assist has been satisfied.  As explained below, the extent to which the appellant is legally entitled to additional accrued benefits is contingent on the amount she paid toward the payee's final expenses; the appellant has verified that the amount considered by the RO is correct.  The appellant has been advised of her entitlement to a hearing in conjunction with his appeal, but she has declined such a hearing.  The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Laws and Regulations

Except as otherwise provided, where death occurred on or after December 1, 1962, periodic monthly benefits (other than insurance and servicemember's indemnity) authorized under the laws administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows: upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  38 C.F.R. § 3.1000(a)(2).

In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

"Child" means an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age or an unmarried child over the age of 18 but not over 23 years of age who was pursuing a course of instruction at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

As noted in the Introduction, the Veteran filed claim for pension benefits based on the need for aid and attendance in June 2009.  This claim was denied in January 2010 based on a finding that the Veteran did not have the requisite wartime service.  The Veteran filed a claim to reopen the matter in March 2010 which was denied again.  A claim was filed by the Veteran in August 2010.  The Veteran died in September 2010 prior to the issuance of a decision.  A VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary was filed by appellant in November 2010.  The claim was granted in December 2010 based on a finding that the Veteran indeed had qualifying wartime service and met the criteria for aid and attendance based on the medical evidence that included a report of examination for housebound status or aid and attendance dated in March 2010.  

In her November 2010 claim for accrued benefits the appellant, who is the daughter of the Veteran, cited funeral expenses for the Veteran in the amount of $8,634.51 and enclosed documentation showing that amount had been paid in full by her.  The appellant asserted in her claim that the Veteran had no other outstanding hospital or medical bills of any kind.  The appellant also showed her date of birth to have been in December 1947.

The December 2010 decision on appeal and accompanying letters effectively advised the appellant that benefits in the amount of $18,198.00 were due to the Veteran at the time of his death, representing payment for the months of unpaid VA benefits corresponding to the effective date of June 29, 2009.  However, payment to the appellant was limited to reimbursement of the deceased beneficiary's last expenses; thus, the appellant would be entitled to $8,634.00 rather than the entire amount of VA benefits.  As the Veteran received a check of $600.00 separately from VA for VA nonservice-connected burial allowance, she was also awarded the remaining balance of $8,034.00.

The appellant filed a Notice of Disagreement (NOD) in August 2011, citing VA delays and mistakes in characterizing her father's service as the reason for his benefits not being approved prior to his death.  She stated she was seeking the full $18,198.00 award as settlement in her father's case.  

In her substantive appeal, received in March 2013, she asserted that VA had deliberately changed a Reconsideration Request to an Appeal, thereby delaying her father's case.  She stated that had the RO acted in a prudent manner, he would have had more funds and she would have been able to place her father in a nursing facility closer to home rather than the facility which was 300 miles away round trip.  

Review of the evidence above shows the appellant is not a qualifying "child" as defined in 38 C.F.R. § 3.1000(d)(2) as her date of birth is in December 1947.  Moreover, the evidence does not suggest and the appellant does not contend that she is a helpless child for VA purposes.  Accordingly, the provisions of 38 C.F.R. § 3.1000(a)(5) are controlling, and these provisions limit payment of accrued funds to the amount paid by the claimant for the last expenses of the payee.  Thus, the appellant has been paid the full amount to which she is entitled by law; i.e., she has been reimbursed for the exact amount she paid (as beneficiary of the insurance policy from which payment was made directly to the funeral home) for the last expenses of the Veteran.

The Board acknowledges the appellant's assertion that there might have been more benefits payable to the Veteran in his lifetime had the claim been granted more expeditiously.  This appears to assert a claim in equity to the effect that VA is estopped from denying full payment by the "dilatory" processing of the original claim.  However, while the Board is sympathetic to the appellant's situation, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

In sum, the appellant has received the portion of accrued benefits to which she is entitled under the law.  The criteria for payment of additional accrued benefits are accordingly not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

The appeal is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


